Citation Nr: 1744736	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  08-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for major depression/posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to August 26, 2005; 50 percent disabling from August 26, 2005 to November 10, 2011 and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A hearing transcript has been associated with the claims file.  Most recently, the Board remanded the Veteran's claim in November 2016 for further development.


FINDINGS OF FACT

1.  For the period prior to August 26, 2005, the Veteran's major depression/PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency due to such symptoms as depression, panic attacks occurring two times per year and sleep impairment, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2. For the period beginning August 26, 2005 to March 24, 2008, the Veteran's major depression/PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, nightmares, and intrusive thoughts, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  For the period beginning March 25, 2008, the Veteran's major depression/PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as self-injurious behavior, suicidal ideations, chronic sleep impairment and mood swings without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for major depression/PTSD for the period prior to August 26, 2005 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

2. The criteria for a rating in excess of 50 percent for an major depression/PTSD for the period from August 26, 2005 to March 24, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).

3. The criteria for a disability rating of 70 percent, but no higher, for major depression/PTSD for the period beginning March 25, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2016).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim for a higher rating for her acquired psychiatric disability arises from her disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, relevant Social Security Administration records and lay statements of argument.  

In addition, the Veteran was afforded several VA examinations in relation to her higher rating claim during the appeal period.   Such VA examinations include those conducted in November 2005, June 2009 and November 2011 to determine the severity of her PTSD. Neither the Veteran nor her representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected major depression/PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria. Moreover, neither the Veteran nor her representative has alleged that her major depression/PTSD has worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that it has been more severe than the currently assigned ratings for the duration of the appeal period. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

In November 2016, the Board remanded the instant claim to provide the Veteran the opportunity to identify any outstanding treatment records and to obtain updated VA treatment records.  A December 2016 letter requested that the Veteran identify any outstanding records, and the record reflects that all available VA treatment records were obtained.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is ready to be considered on the merits.

Applicable Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's acquired psychiatric disabilities, specifically major depression and PTSD, are currently rated under Diagnostic Code 9434.  All psychiatric disorders are evaluated under a general formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  38 C.F.R. § 4.130, 9434.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on October 23, 2009.  Thus, the claim was not pending before the AOJ and DSM-IV technically applies.  Throughout the appeal period, the Veteran's GAF scores have ranged from 35 to 65.

According to the DSM-IV, GAF scores between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

GAF scores between 61 and 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Factual Background

By way of history, the Veteran was awarded a 30 percent disability rating in a February 2005 rating decision.  At that time, the pertinent evidence of record included a November 2004 VA psychiatric examination, in which the Veteran reported that she had a few friends but preferred to remain alone.  She also endorsed difficulty sleeping and limited energy.  Upon mental status examination, the Veteran denied suicidal or homicidal ideation.  Her mood was noted as moderately depressed, but she was alert and oriented in all spheres.  The clinician assigned a GAF of 60.

In a June 2004 treatment note, the Veteran reported having panic attacks about twice a year, normally when she was around crowds of people.  At the time of treatment, she rated her depression as 3 out of 10, and was noted to have good energy, motivation, and concentration.  

In March 2005, the Veteran reported fewer tendencies toward mood swings, along with improved sleep of about six hours per night.  A corresponding mental status examination revealed no suicidal or homicidal ideation and no psychosis.  She appeared alert, cooperative, thoughtful and interactive.

In July 2007, the Veteran reported poor sleep.  Again, there was no indication of suicidal or homicidal thoughts or psychosis.

Subsequently, in October 2005, the Veteran endorsed ongoing problems with suicidal ideation.  She presented with an affect and mood described as constricted, dysthymic, and at times, congruent.  Her GAF score during this time was 50.

At the November 2005 VA examination, the Veteran reported that she missed work once every two weeks due to her psychiatric symptoms.  She described having anxiety attacks once a week.  She endorsed hyper-somnolence, sleeping up to 10 hours per night.  She also had considerable mood swings, and occasional suicidal ideations.  Mental status examination revealed that the Veteran appeared nervous.  However, she did not endorse any delusions, hallucinations, or homicidal ideations.  The clinician assigned a GAF score of 48.

In May 2006, the Veteran reported having intrusive memories related to her service trauma.  She also endorsed irritability, insomnia, and episodes of disassociation.  However, she did not have any suicidal or homicidal ideations, nor was there evidence of psychosis, delusions or hallucinations.  Her clinician assigned a GAF score of 35, reasoning that the Veteran's symptoms interfered with intimate relationships, and social and work functioning.

Subsequent treatment records from March 25, 2008, April 2008 and May 2008 reflect the Veteran's reports of cutting and burning herself to alleviate her anxiety.  She also reported an increase in her anger and aggression, evidenced by punching walls, along with hyper vigilance, chronic sleep impairment and infrequent nightmares.  She used alcohol daily and preferred to isolate herself, leaving her home only to go the grocery store or to her medical appointments.  She had frequent thoughts of dying, along with mood swings, suicidal ideations, and panic attacks.  During this time, she appeared alert and oriented in all spheres.  Her treating psychiatrist assigned a GAF score of 60.

In April 2009, treatment records reflect that the Veteran continued to cut and burn herself to release her anxiety.  She also reported poor sleep, nightmares, anxiety, and anger.  Clinicians described her mood as anxious and depressed, but noted no delusions, hallucinations, or suicidal or homicidal ideations.  Her GAF score was 55. 

The Veteran underwent additional VA examination in June 2009.  At that time, the Veteran's symptoms include chronic sleep impairment, avoidance of close personal relationships, frequent flashbacks, avoidance behavior, hyper vigilance, and depressed mood.  She reported that she had no friends or affiliates, but maintained a close relationship with both of her sons.  Her relationship with her husband was cordial, but she stated that they were not close.  Her leisure activities included fishing, watching television, and playing on her computer.  Upon mental status examination, the Veteran appeared restless, fatigued, tense and constricted.  Her mood was both anxious and dysphoric.  She was oriented in all spheres and had no delusions, hallucinations, or suicidal or homicidal ideations.  The clinician assigned a GAF score of 65 and noted that the Veteran had diminished psychosocial and occupational functioning associated with decreased concentration, trust, and patience.

Subsequent treatment records in 2009 demonstrate the Veteran's increase in isolation; she spent up to 20 hours a day in her bedroom.  She also went fishing in the middle of the night.  She stated that she slept only 3 hours per night, and felt more depressed.  Her relationship with her husband deteriorated due to her symptoms.  She was noted as alert and oriented in all spheres, but was noted to be depressed and at times, anxious.  While she did not endorse homicidal ideations, she did report suicidal ideations.  Her GAF score during this time ranged from 58 to 60.

At the December 2009 Board hearing, the Veteran reported chronic sleep impairment; at times shed remained awake for consecutive days before finally sleeping for a few hours.  She testified that she had panic attacks about once a week.  She reported an increase in her anger, evidenced by her irritability and punching walls.  She stated that she had issues with both long and short term memory and preferred not to go out of her house.  She maintained a relationship with both sons and two friends.  She testified that her relationship with her spouse continued to deteriorate due to her symptoms.

Subsequent treatment records from 2010 indicate that the Veteran's anger was often manifested by self-injurious behavior, such as cutting, burning, or punching walls, once or twice a month.  She reported that she was depressed every day, and lost interest in pleasurable activities.  She had difficulty with her concentration and memory, and had chronic sleep impairment along with nightmares.  Her GAF score during this time remained at 50.

At the November 2011 VA examination, the Veteran reported social isolation, only leaving her home for medical appointments and grocery shopping.  Her main activities included playing on her computer and watching television.  She decreased her alcohol consumption from daily to two or three times per week.  Overall she rated her depression as 6 out of 10, with short term memory problems, and an occasional panic attack when provoked.  She had significant sleep disturbances and only slept an average of 5 hours per night.  Upon mental status examination, the Veteran's mood ranged from depressed to anxious; however she was oriented on all spheres and had no delusions, hallucinations, or suicidal or homicidal ideations.

Subsequent treatment records reflect that the Veteran's GAF score stayed around 45.  She often endorsed a desire to self-injure or suicidal ideation when faced with significant life stressors.  However, she increased her social activity during this time, and reduced her computer usage from 20 hours per day to about 2 hours per day.  She reported having nightmares about once every 6 weeks, and still had anxiety around others, along with chronic sleep impairment and difficulty concentrating.  She had difficulty controlling her anger and felt emotionally disconnected from other people.  

Analysis

For the appeal period prior to August 26, 2005, the Board finds that the Veteran's major depression/PTSD does not result in occupational and social impairment with reduced reliability and productivity.  The record shows that the Veteran's major depression/PTSD manifested as a depressed mood, chronic sleep impairment, and infrequent panic attacks.  While the Veteran reported having panic attacks about twice per year in a June 2004 VA treatment note, panic attacks occurring more than once a week were not shown.  The Veteran reported in the November 2004 VA examination that she had a few friends and that she was close with her older son.  Such suggests that she is able to establish and maintain social relationships.  She also reported that she was working at the VA in the November 2004 VA examination.  In addition, while the Veteran reported a history of suicide attempts, suicide ideations were denied during this appeal period and there is no evidence that there is a persistent danger of hurting herself or others.

With respect to symptoms that are indicative of a higher 50 percent, 70 percent or 100 percent rating, the Board notes that the Veteran reported depression and anxiety.  However, there is no evidence that such affected her ability to function independently, appropriately and effectively.  Moreover, the record does not reflect, and the Veteran has not alleged, a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent for the appeal period prior to August 26, 2005.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology during the appeal period from prior to August 26, 2005 that is not enumerated in the rating criteria, to include sleep difficulties and lack of energy.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

Finally, during the appeal period from prior to August 25, 2005, the Veteran's GAF score was found to be 60 in November 2004.  Such a GAF score of 60 is indicative of mild symptoms or some difficulty in social, occupational, or school functioning and is consistent with her 30 percent rating for this appeal period.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by her 30 percent rating during this period and, absent more severe symptoms, a higher rating is not warranted. 

The Board finds that for the period from August 26, 2005 to March 24, 2008, a rating in excess of 50 percent is not warranted as the record does not reflect occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The Veteran reported mood swings, depression and anxiety while her mood was found to be constricted and dysthymic in October 2005.  However, delusions, hallucinations, ideas of reference or psychosis were not noted in the clinical records and were not reported by the Veteran.  The November 2005 VA examiner found no evidence of a thought disorder and a May 2006 VA psychologist found that her thought processes were coherent and logical despite reported past episodes of dissociation, with the most recent episode of depersonalization occurring approximately six months before.  Her judgment was not found to be impaired and the May 2006 VA psychologist found her to be insightful.  The Veteran reported that she was engaged to her boyfriend of one year in an October 2005.  The Veteran did not attend school or attempt to attend school during this appeal period.

With respect to symptoms noted to be indicative of a 70 percent or 100 percent rating, the Board notes that the Veteran had reported occasional suicidal ideations in November 2005 VA examination as well as a history of multiple suicide attempts in that examination and in the May 2006 VA treatment note.  However, these suicide attempts did not occur during the appeal period and homicidal ideations were denied in the May 2006 VA treatment note.  While the Veteran reported a history of self-mutilating behavior in a May 2006 VA treatment note, she attributed this behavior to the verbal abuse she received from her husband who she divorced in 1996.  She also reported that she had not engaged in self-mutilation for approximately 2.5 years.  Such does not demonstrate that there is a persistent danger of the Veteran hurting herself or others.  While the Veteran reported depression, near continuous panic or depression affecting the ability to functional independently, appropriately and effectively has not been alleged by the Veteran or shown by the record.

Moreover, the record does not reflect, and the Veteran has not alleged, obsessional rituals which interfere with routine activities; speech that was intermittently illogical obscure or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships; gross impairment in thought process or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 50 percent for the appeal period from August 26, 2005 to March 24, 2008.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology during the appeal period from August 26, 2005 to March 24, 2008 that is not enumerated in the rating criteria, to include hyper-somnolence and mood swings.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 

Finally, during the appeal period from August 26, 2005 to March 24, 2008, the Veteran's GAF score ranged from 35 to 50.  While a GAF score of 35 is indicative of any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, the Board notes that the clinical evidence of record does not show major impairments in several areas and details moderate symptoms indicative of a 50 percent rating.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by her 50 percent rating during this period and, absent more severe symptoms, a higher rating is not warranted. 

As for the remaining period on appeal, the Board finds that a 70 percent rating is warranted, beginning March 25, 2008.  The Board notes that the December 2012 rating decision awarded a 70 percent rating based on the findings of the November 2011 VA examination.  A review of the Veteran's medical records and reports demonstrate that the frequency, severity, and duration of the symptoms the Veteran endorsed during the November 2011 VA examination were present as early as March 25, 2008.  The Veteran consistently reported severe isolation, chronic sleep impairment, frequent self-injurious behavior, anger, impulse control, and mood swings as early as March 25, 2008.  There is no significant change in the Veteran's symptomatology from March 25, 2008 onward.  In short, the Board finds that based on the consistency demonstrated by the Veteran's disability picture as early as March 25, 2008, a 70 percent rating is warranted from that date onward.

Moreover, the Board finds that the Veteran's psychiatric symptomology does not more nearly approximate a 100 percent rating.  Specifically, there is no evidence that the Veteran has total social and occupational impairment.  The clinical evidence of record does not establish, and the Veteran has not alleged, gross impairment in thought processes or communication, delusions, hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living or disorientation to time or place.  Although the record establishes that the Veteran has engaged in self-injurious behavior once or twice per month and that she has reported suicidal ideations, homicidal ideations were consistently denied and there is no suggestion that the Veteran has harmed others or that there were suicide attempts during the appeal period.  Such self-injurious behavior occurring once or twice per month does not constitute a persistent danger of hurting herself.  While the Veteran has reported memories difficulties, memory loss for names of close relatives, own occupation or own name has not been demonstrated.  In addition, the Veteran reported maintaining a relationship with both of her sons and two friends as well as maintaining a relationship with her husband.  Such does not demonstrate total social impairment despite the Veteran's social isolation.  Moreover, while the Veteran has been awarded a total disability rating based on individual unemployability (TDIU) as of November 11, 2011, such was based on the combined effects of her major depression/PTSD and low back disorder.  Thus, the Veteran has not demonstrated symptoms that have caused total occupational and social impairment in most of the referenced areas for the 100 percent rating.  See Vazquez-Claudio, 713 F.3d at 116-17.

Finally, the Veteran's GAF score ranged from 55 to 60 during the appeal period after March 28, 2008.  Such suggests moderate symptoms that are contemplated in the current 70 percent rating. Absent more severe symptoms, a higher rating is not warranted on this basis. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  Notably, the General Rating Formula for Mental Disorders considers factors outside of the listed demonstrative symptoms.  See Mauerhan v. Principi 16 Vet. App. 436, 442 (2002); Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran has any symptoms of major depression/PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Specifically, the Board finds that the symptoms associated with the Veteran's major depression/PTSD, including, but not limited to, depression, sleep impairments, anxiety, nightmares, intrusive thoughts, social isolation and self-injurious behavior, are contemplated by the nonexhaustive list of symptoms found in the Rating Schedule. 

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's acquired psychiatric disability more nearly approximates the criteria for a 30 percent rating for the period prior to August 25, 2005.  A 50 percent rating is warranted for the period from August 25, 2005 to March 24, 2008.  A 70 percent rating, and no higher, is warranted from March 25, 2008.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected acquired psychiatric disability for the period prior to August 25, 2005 is denied.

Entitlement to a rating in excess of 50 percent for the service-connected acquired psychiatric disability for the period from August 25, 2005 to March 24, 2008 is denied.

A 70 percent rating, and no higher, is assigned from March 25, 2008 for the service-connected acquired psychiatric disability.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


